Citation Nr: 0918897	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-12 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to death and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision dated in 
September 2007 issued by the Regional Office (RO) in North 
Little Rock, Arkansas that denied entitlement to DIC pursuant 
to 38 U.S.C.A. § 1318 and denied service connection for the 
cause of the Veteran's death.

A hearing was held before the undersigned member of the Board 
in December 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran died on May [redacted], 2007.  
At the time of his death, service connection was in effect 
for duodenal ulcer, postoperative status with mild dumping 
syndrome, rated 40 percent disabling; defective vision in the 
left eye, rated 30 percent disabling; chronic, recurrent 
lumbosacral strain, rated 20 percent disabling; bilateral 
hearing loss, rated 20 percent disabling; hemorrhoids, rated 
0 percent disabling; hypertension, rated 0 percent disabling; 
and seborrheic dermatitis of the bilateral external ear 
canals, rated 0 percent disabling.  The Veteran was rated 
totally disabled by reason of individual unemployability 
since June 11, 1997.

The claimant contends that she is entitled to DIC pursuant to 
38 U.S.C.A. § 1310, because her husband's death was the 
result of a service connected disability, including 
hypertension.  She also contends that she should be granted 
DIC pursuant to 38 U.S.C.A. § 1318. 

Pursuant to 38 U.S.C.A. § 1310, DIC is paid to the surviving 
spouse of a qualifying Veteran who died from a service 
connected disability.  In this case, the Veteran's death 
certificate indicates that he died of renal failure as a 
result of shock, sepsis, and ischemic colitis.  The death 
certificate does not list any significant conditions that 
contributed to death but did not result in the underlying 
cause thereof.  The private physician who signed the death 
certificate later provided the claimant with a letter stating 
that the Veteran's hypertension "could have been 
responsible" for his arthrosclerosis, which in turn caused 
his ischemic colitis.  A VA physician who reviewed the claims 
file determined that there was no relationship between the 
Veteran's hypertension and his renal failure.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of 
Appeals for Veterans Claims (Court) held that, where a 
claimant seeks DIC benefits pursuant to 38 U.S.C.A. § 1310, 
the Veteran's Claims and Assistant Act (VCAA), 38 U.S.C.A. 
5103(a), requires VA to provide the claimant with notice that 
includes (1) a statement of the conditions (if any) for which 
the Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. Hupp, 21 Vet. 
App. at 352-53. 

In this case, the claimant was sent a letter pursuant to the 
VCAA in June 2007.  This letter did not fully comply with the 
requirements of Hupp.  With respect to her claim for DIC 
benefits, the claimant was informed only that she needed to 
show that the Veteran died while on active duty or that the 
Veteran died from a service connected injury or disease.  It 
did not set forth the disabilities for which the Veteran was 
service connected at the time of his death, nor did it 
explain to the claimant the requirements for substantiating a 
DIC claim based on a previously service connected disability 
or a disability not yet service connected.  

A statement dated in November 2008 that was submitted by the 
claimant's representative indicated an awareness of the 
disabilities for which service connection was in effect at 
the time of the Veteran's death, as well as what was 
necessary to substantiate a DIC claim premised upon 
disabilities for which service connection was already in 
effect.  However, neither the claimant nor her representative 
indicated an understanding of what was necessary to establish 
entitlement to DIC based upon a condition not yet service 
connected.  Notably, at the December 2008 hearing, the 
claimant's representative suggested that the Veteran's 
ischemic colitis might have been caused by his hypertension 
medication(s), an argument applicable to establishing service 
connection on a secondary basis.  

The Board finds that the failure to provide proper notice 
pursuant to Hupp is a procedural defect that should be cured 
on remand.  The Board cannot undertake the clarification on 
an initial basis.

Additionally, the claims file reflects that the claimant 
timely disagreed with both the denial of service connection 
for the cause of the Veteran's death and the denial of DIC 
pursuant  38 U.S.C.A. § 1318.  The October 2007 Notice of 
Disagreement stated that the claimant was "not in agreement 
with the denial of entitlement to Dependency and Indemnity 
Compensation and service connection cause of death [sic]."  
Throughout the period of this appeal, the claimant argued 
that she should be granted DIC because her husband had been 
rated totally disabled for nearly 10 years prior to his 
death.  She argued that the 10 year requirement set forth in 
38 U.S.C.A. § 1318 was being inequitably applied to bar her 
claim because she declined heroic measures to prolong her 
husband's life in accordance with his advanced directive, and 
that, had she disregarded his wishes, she might have been 
able to keep him alive long enough to qualify for benefits.  
However, the Statement of the Case (SOC) and Supplemental 
Statement of the Case (SSOC) that were sent to the claimant 
addressed only the issue of service connection for the cause 
of the Veteran's death.  Therefore, this issue must be 
remanded for the issuance of an SOC.  See 38 C.F.R. §§ 
3.160(c), 19.26 (2008). See also Manlincon v. West, 12 Vet. 
App. at 240-241.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO should send the appellant and 
her representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) as interpreted by the Court in 
Hupp v. Nicholson, 21 Vet. App. 342, 352- 
53 (2007). The letter should explain, 
what, if any, information and evidence 
(medical and lay) not previously provided 
to VA is necessary to substantiate the 
appellant's claims. The notice should 
include (a) a statement of the conditions 
for which the Veteran was service- 
connected at the time of his death; (b) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service- 
connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  They should be offered 
a chance to offer additional evidence or 
argument based on this new notice.

2.  After completion of the above 
development, the appellant's claim should 
be re-adjudicated.  If the determination 
remains unfavorable to her, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto.

3.  The RO should issue a Statement of the 
Case to the claimant, addressing the issue 
of entitlement to DIC pursuant to 38 
U.S.C.A. § 1318.  The claimant must be 
advised of the time limit in which she may 
file a substantive appeal. 38 C.F.R. § 
20.302(b).  To perfect the appeal, she 
must timely file a substantive appeal; 
otherwise the appeal of this issue should 
be closed without returning to the Board.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).



